JUSTICE JIGANTI, dissenting: There are a number of ways in which an employee may be barred from receiving unemployment compensation under the Unemployment Insurance Act (Ill. Rev. Stat. 1979, ch. 48, par. 300 et seq.). Three of these disqualifications are when the employee is guilty of misconduct (Ill. Rev. Stat. 1979, ch. 48, par. 432); when he voluntarily leaves his employment (Ill. Rev. Stat. 1979, ch. 48, par. 431); and when he is involved in a labor dispute (Ill. Rev. Stat. 1979, ch. 48, par. 434). No one disputes the finding of the Department of Labor that a labor dispute existed between January 20 and January 30; therefore unemployment compensation benefits were not payable for that period. The employees were subsequently suspended for their actions, and they sought benefits. The Department of Corrections contended that the employees were guilty of misconduct and of voluntary leaving during the labor dispute within the meaning of the act, which consequently bars them from receiving benefits. Specifically, the Department of Corrections contends that, as to misconduct, failing to report created an emergency situation in which there was a potential for destruction of property and loss of life. This has consistently been the Department’s contention since the inception of this case. However, its contentions were never considered. The hearing officer only considered whether there was a labor dispute. In my judgment the Department of Corrections is entitled to a hearing as to whether there was misconduct and voluntary leaving. It appears self-evident that misconduct is not forgiven simply because it arises during the course of a labor dispute. (Linski v. Appeal Board (1959), 358 Mich. 239, 99 N.W.2d 582.) If the employees here jeopardized lives and property, this fact should be considered to see if the employees’ actions rise to the level of misconduct as contemplated by the statute. The confusion in this case seems to center around the fact that the evidence before the Department of Labor was that the employees failed to report to work. The majority begs the question when it characterizes what occurred as “mere participation in a strike.” The question is whether this was mere participation in a strike. If so, the employees may be subject to discharge under a collective bargaining agreement or under their rules but still may not be guilty of misconduct as contemplated in the statute. However, the charges by the county here are more serious. It contends that by striking, the employees jeopardized lives and property. Conduct which causes danger to either fellow employees or the community may be misconduct. In Granite City Steel Division v. Board of Review (1979), 68 Ill. App. 3d 264, 385 N.E.2d 931, appeal denied (1979), 75 Ill. 2d 590, the employee removed a red warning tag from a large piece of machinery and activated the power switch. The employee was aware of the potential danger to the lives of employees and to the property of the employer. This was found to be misconduct. Similarly, the facts here may demonstrate that the employees’ conduct jeopardized both lives and property. The Department of Corrections was entitled to present evidence of misconduct and voluntary leaving. These cases must be determined on their individual facts. (Jackson v. Board of Review (1984), 121 Ill. App. 3d 963.) I would reverse the matter and remand it to the Department of Labor for a hearing on the allegations raised by the Department of Corrections.